PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On June 25,2005, a large rock fell into a drainage ditch along Camp Rim, in Doddridge County, causing water to wash out a tunnel underneath claimant’s property. Ahorse that was grazing on the property fell into the tunnel and died.
2. Respondent was responsible for the maintenance of Camp Run which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimant’s horse was killed. Claimant valued his horse at $2,000.00.
4. Respondent agrees that the amount of $2,000.00 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Camp Run on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants horse; and that the amount of the damages agreed to by the parties is fair and *93reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,000.00.
Award of $2,000.00.